BLACKWELL, Justice,
concurring specially
I do not agree with all that is said in the opinion for the Court, and so, I do not join it. I do agree, however, that the indictment is not sufficient to survive a general demurrer with respect to conspiracy to commit extortion because it does not allege that Mye Brindle and her lawyers conspired to unlawfully obtain property from Joe Rogers by means of a threat to disseminate embarrassing information. See OCGA § 16-8-16 (a) (3). Although the indictment alleges that Brindle and her lawyers demanded that Rogers settle certain claims and threatened to sue him if he did not, there is no allegation that the threatened lawsuit was baseless (much less that Brindle and her lawyers knew it to be baseless), nor is there any allegation that the settlement demanded had no reasonable connection with the threatened lawsuit.16 Aproper application of the extortion statute is enough to resolve this case, and we need not address the First Amendment.
As for the unlawful surveillance counts, I agree that they survive a general demurrer. Irrespective of whether Rogers had a reasonable expectation of privacy under the Fourth Amendment in the place in which he was subjected to video recording, it appears from the facts alleged in the indictment that he had a reasonable expectation that he would not be subjected to casual or hostile photographic or video *635surveillance in that place. The State has adequately alleged that Rogers was in a private place under former OCGA § 16-11-60 and OCGA § 16-11-62 (2).
I am authorized to state that Justice Hunstein and Justice Peterson join this special concurrence.

 A simple hypothetical illustrates my understanding of the extortion statute. Like threats to disseminate embarrassing information, threats to accuse someone of a crime may, if used to obtain property from another, amount to extortion. See OCGA § 16-8-16 (a) (2). If I obtain property from you by threatening to call law enforcement and accuse you of a crime, it might be extortion, but not necessarily. If the property that I obtain is mine, I only threaten to accuse you of having stolen it, and the accusation is not baseless, there is nothing unlawful about my obtaining the property in question by means of the particular threat employed. On the other hand, if I obtain property from you to which I have no claim of right by threatening to accuse you of a crime (irrespective of whether the accusation is baseless) — “Unless you pay me $10,000, I will tell the police (truthfully) that you’re a drug dealer” — it might be extortion. Likewise, if I obtain property from you (whether or not I have a claim of right to it) by means of a threat to falsely accuse you of a crime, knowing the accusation to be baseless — “Pay me back the money that you owe me, or I will tell the police (falsely) that you are a drug dealer” — it might be extortion.